Citation Nr: 0000867	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  91-44 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
July 1965.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which, in pertinent part, denied service 
connection for PTSD.  The veteran currently resides within 
the jurisdiction of the RO in Atlanta, Georgia.

The Board remanded this claim in July 1992 and August 1998.  
The RO complied with the Board's Remand instructions; 
therefore, this case is ready for appellate review.

In the Board's 1992 Remand, the issue was erroneously 
characterized as whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD.  
Service connection for a psychiatric disorder other than PTSD 
had previously been denied by the RO in 1986, but the 1989 
rating decision on appeal was the initial disposition of the 
veteran's PTSD claim.  Since a claim for service connection 
for PTSD is, in part, based on laws and regulations different 
than those applicable to other service connection claims, a 
claim for PTSD is an original claim even where there has been 
a prior denial of a claim for other psychiatric disorders.  
The RO treated the veteran's claim for PTSD as an original 
claim in the 1989 rating decision on appeal.  Also, in 
response to the Board's 1998 Remand, the RO "reopened" this 
claim and considered it on the merits.  Therefore, the 
veteran is not prejudiced by the Board's consideration of 
this claim on the merits, rather than as a claim to reopen.  
The issue on appeal has been recharacterized as shown above 
to reflect these facts.



FINDING OF FACT

The medical evidence does not establish that the veteran has 
PTSD, and his claim for service connection is not plausible.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for PTSD, and there is no statutory duty 
to assist him in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In January 1989, the veteran filed a claim for service 
connection for PTSD.  In response to the RO's request for 
information as to his alleged stressors, the veteran 
submitted statements in May and September 1989.  He stated 
that he was entitled to service connection for PTSD based on 
a head injury he incurred in a fall while stationed in Japan.  
He stated that he had constant nightmares and rages, and he 
saw airplanes falling from the sky and heard explosions.  He 
stated that he had lost jobs due to his nervous condition and 
could not remember things.  He stated that stressful events 
during service included the discipline, assisting in 
salvaging from plane crashes, including dead bodies, and 
falling off a mountain and incurring a skull fracture.  He 
could not remember the names of any friends that were killed 
in Vietnam.  

At the time the veteran filed his claim in 1989, the 
following evidence was associated with the claims file:  (a) 
service medical records; (b) a report of psychological 
evaluation from Douglas Payne, Ph.D., dated in April 1987 and 
letter from Dr. Payne dated in September 1988; (c) a report 
of psychological evaluation from David Proefrock, Ph.D., 
dated in July 1986; (d) VA treatment and hospitalization 
records dated from April 1972 to February 1989; (e) reports 
of VA examinations conducted in 1966, 1970, and 1988; (f) lay 
statements submitted in 1977; and (g) letter and medical 
records from Ernest Daniel, M.D., dated from August 1975 to 
February 1977.  None of these records showed diagnosis of 
PTSD.  

The veteran's service medical records showed no complaints of 
psychiatric symptomatology.  In September 1964, it was 
reported that he had fallen from the side of a riverbed, 
falling on his head.  X-rays revealed a left supra-orbital 
fracture.  He was transferred to a U.S. Naval Hospital for 
admission and disposition.  In the narrative summary related 
to the veteran's hospitalization for five days at U.S. Naval 
Hospital Number 3923, it was reported that he had slipped on 
the bank of a stream where he was fishing and fell six feet 
to the rocks below.  He struck his head and lost 
consciousness for an undetermined length of time.  He was 
reported to have epistaxis and development of marked 
ecchymosis around both eyes.  A fracture was seen in the 
skull, passing through the superior orbital rim on the right.  
A repeat x-ray confirmed the presence of a fracture in the 
right frontal bone.  The diagnosis was fracture, simple 
skull, right frontal bone.  

In 1977, the veteran submitted lay statements from M.C., his 
sisters, J.R., D.J., and his spouse in support of other 
claims.  Some of these statements discussed the personality 
changes he had exhibited since his military service (i.e., 
forgetfulness, increased anger, rudeness).

The first psychiatric complaints shown by the record were in 
1986.  It was noted at that time that the veteran had 
undergone electroconvulsive therapy (ECT) in 1979, 1980, and 
1982 for depression and mixed conversion neurosis.  VA 
medical records dated in 1986 showed diagnoses of mixed 
personality disorder, depression, and anxiety.  

In July 1986, the veteran underwent a psychological 
evaluation by David W. Proefrock, Ph.D., related to his claim 
for Social Security disability benefits.  He reported a 
history of mental illness and psychiatric hospitalizations, 
although he could not recall the number of times that he had 
been hospitalized.  He indicated that he had received 
electroshock and insulin shock therapy in 1981 or 1982.  The 
veteran underwent various psychological testing.  He claimed 
both auditory and visual hallucinations.  There were strong 
indications of paranoia, grandiose delusions, looseness of 
associations, tangential thoughts, and other formal thought 
disorders.  Cognitive skills were poor, and reality testing 
was variable, but highly suspect.  The veteran was hostile 
and disagreeable.  He was not fully psychotic, but 
demonstrated many psychotic symptoms and showed an extremely 
high potential for psychotic functioning.  He reported 
difficulty sleeping due to nightmares about his military 
service, but he refused to discuss the details.  Dr. 
Proefrock stated that in spite of a prior psychiatric 
evaluation indicating the presence of organic brain damage, 
there were no signs of organicity noted in the evaluation.  
The veteran appeared to show schizoid symptoms.  The 
diagnosis was borderline personality disorder.  Dr. Proefrock 
indicated that the veteran may, at times, show a complete set 
of schizophrenic symptoms, and his potential for psychotic 
functioning was significant.

A VA psychiatric consultation report dated in September 1986 
indicated that the veteran reported a history of memory loss 
following a closed head injury in the 1960s, and it was noted 
that neuropsychological testing done in 1977 had not 
supported an organic etiology for his complaints.  He 
reported having a nervous breakdown in 1982, and he 
complained of increased memory problems since his course of 
ECT.  The veteran was hospitalized in October 1986 at the VA 
Medical Center in Augusta, Georgia.  Discharge diagnoses 
included depression with high anxiety. 

In April 1987, the veteran underwent a psychological 
evaluation by Douglas S. Payne, Ph.D.  He stated that he had 
"been getting worse since Vietnam."  His complaints 
included depression, sleep disturbances, flashbacks, crying 
spells, and suicidal ideations.  He reported falling off 
Mount Fuji in Japan and sustaining a skull fracture, perhaps 
in 1963.  He reported being stationed in Vietnam as support 
personnel, and he denied any combat experiences.  Dr. Payne 
reviewed the veteran's VA records, including the September 
1986 psychiatric evaluation discussed above.  It was also 
noted that Dr. Proefrock's evaluation in July 1986 had 
yielded diagnosis of borderline personality disorder; Dr. 
Tikare's evaluation in June 1986 yielded diagnosis of 
atypical personality disorder; and Dr. Johnson's evaluation 
in December 1984 yielded diagnosis of chronic 
undifferentiated schizophrenia.  Dr. Payne concluded that the 
veteran had mild dementia and borderline personality 
disorder.  

In January 1988, the veteran underwent a VA psychological 
evaluation.  He reported incurring a head injury in 1972 and 
indicated his belief that since that injury he had become 
increasingly "nervous" and deficient in his memory 
function.  He stated that he "fell off a mountain" in Japan 
and was unconscious for an uncertain length of time as a 
result of the associated head injury.  He indicated that he 
had a history of psychological adjustment difficulties that 
included significant depression and anxiety and excessive use 
of alcohol.  The veteran underwent several diagnostic 
studies.  The examiner concluded that there had been no 
significant decline in the veteran's neuropsychological 
status since prior testing conducted in 1977, and there was 
no evidence suggesting lateralized or localized 
neuropsychological deficit.  It was indicated that, given the 
reported history of head trauma sustained in 1964, it did not 
seem unreasonable to conclude that some of the mild 
neuropsychological defects found during the evaluation could 
conceivably be residuals of that cerebral event.  It was also 
apparent, however, that the veteran had significant 
psychological adjustment difficulties, and his psychological 
adjustment problems were not accounted for in any significant 
way on the basis of the neurobehavioral deficits.  Therefore, 
there was no strong evidence showing that the veteran had the 
type of lost neurobehavioral function that is typically 
associated with a dementia.  

The veteran also underwent VA psychiatric evaluations in 
October 1987 and February 1988.  His claims file was reviewed 
in detail.  The reported history and subjective complaints 
were consistent with that discussed above.  The diagnoses 
included adjustment disorder with depressive features and 
mixed personality disorder with histrionic and dependent 
features.  It was also noted that the veteran had a skull 
fracture by history, with no gross neurologic defects.  The 
examiner noted that that veteran could have mild 
neuropsychological deficits secondary to this injury, but the 
current major behavioral difficulties appeared related to the 
psychiatric and personality diagnoses listed above.  

A letter from Dr. Payne dated in September 1988 indicated 
that the veteran was seen in August 1988.  He was agitated 
and tense, with pressured speech and some loosening of logic.  
He had been off his medications.  He described having panic 
attacks in the grocery store.  It was indicated that the 
veteran was the same, if not a little worse, than when he was 
previously seen in April 1987.  The diagnoses remained the 
same.  

The veteran was hospitalized in December 1988 at the VA 
Medical Center in Wichita, Kansas.  Discharge diagnoses 
included severe anxiety.  It was noted that his anxiety had 
recently worsened with the death of his brother-in-law.  The 
veteran was again hospitalized from December 1988 to January 
1989 at the VA Medical Center in Wichita.  Discharge 
diagnoses included anxiety.  He was hospitalized in January 
1989 and then from January to February 1989 at the VA Medical 
Center in Augusta.  Discharge diagnoses included history of 
major depression (status post electroconvulsive therapy).  

Since the veteran's claim for PTSD, the following evidence 
has been obtained:  (a) VA outpatient and hospitalization 
records for treatment between 1986 and 1993; (b) military 
personnel records; (c) a decision from the Social Security 
Administration; (d) reports of VA examinations conducted in 
1989, 1990, 1993, 1996, and 1997; (e) a letter from Dr. Payne 
dated in April 1989; (f) a report from the Vet Center dated 
in April 1990; and (g) medical records from University 
Hospital for treatment in 1982.  This evidence will also be 
discussed in chronological order.

The veteran's service personnel records showed that he was a 
member of a crash crew.  He primarily served in this capacity 
in South Carolina from May 1962 to October 1963.  In December 
1963, he went overseas.  From December 1963 to February 1964, 
he was stationed in Japan.  From February to April 1964, he 
was stationed in Taiwan.  He then served in Japan again until 
he returned to the United States in December 1964.  He 
remained a crash crewman during this time period, and it was 
noted that his unit was dispatched to Mount Fuji in August 
1964 for temporary assignment for approximately two weeks. 

In June and July 1982, the veteran was hospitalized at 
University Hospital in Augusta, Georgia, on three occasions.  
He was treated for a mixed depressive and conversion 
neurosis.  He complained of anxiety and depression.  He had 
been having a lot of blackouts, and he was drinking heavily.  
He was treated with heavy doses of Thorazine and ECT.  He 
responded to treatment and was cheerful, pleasant, and 
asymptomatic upon discharge.

A letter from the VA Medical Center in Augusta dated in July 
1983 indicated that the veteran was recently seen, with 
diagnosis of adjustment disorder with disturbance of 
emotions.  

In May 1987, the Social Security Administration rendered a 
favorable decision concerning the veteran's claim for 
disability benefits.  The decision provided a detailed review 
of his psychiatric problems, indicating that his psychiatric 
condition had been of such severity as to significantly 
compromise his ability to perform basic work-related 
activities and that he was under a disability within the 
meaning of the Social Security Act as of August 27, 1984, and 
continuing through the date of the decision.  It was 
indicated that he had been hospitalized in 1982 for shock 
treatments, and a diagnosis of atypical personality disorder 
was rendered in September 1983.  In May 1984, a diagnosis of 
adjustment reaction with mixed emotional features was 
rendered.  Evaluation by Dr. Johnson in December 1984 
resulted in diagnosis of chronic, undifferentiated 
schizophrenic disorder.  Evaluation by Dr. Tikare in June 
1986 resulted in diagnoses of possible organic brain syndrome 
and atypical personality disorder.  Evaluation by Dr. 
Proefrock in July 1986 resulted in diagnosis of borderline 
personality disorder with schizophrenic symptoms.  Evaluation 
by Dr. Payne in April 1987 resulted in diagnoses of mild 
dementia and borderline personality disorder.  In the 
findings, it was noted that the medical evidence established 
that the veteran had a severe personality disorder.  

In December 1988, the veteran was hospitalized at the VA 
Medical Center in Wichita.  Discharge diagnoses included 
severe anxiety.

A letter from Dr. Payne dated in April 1989 indicated that 
the veteran was recently seen and appeared essentially the 
same as previously.  He was "interested" in whether Dr. 
Payne could "make a statement regarding whether his current 
condition is related to anything that happened during his 
period of service."  Dr. Payne stated that this was 
extremely difficult to do, and the only clear area that there 
may be a relationship is if there was documentation of the 
reported head injury in the fall off Mount Fuji.  If 
documentation did show that a head injury occurred during 
service, there seemed to be definite factors still present 
resulting from this.  The letter did not relate the head 
injury to any specific current disability.

The veteran underwent a VA psychiatric examination in 
September 1989.  He stated that during service he worked in 
fire and rescue missions.  He stated that he served in China 
and Japan and claimed that he had flashbacks of his service 
in Japan.  He stated that he was with a crew that fought 
fires when airplanes crashed, and he had to retrieve the dead 
and wounded.  He was apparently never in combat or in 
Vietnam.  He again reported a history of falling 
approximately 500 feet off the side of Mount Fuji while on an 
outing, which resulted in him sustaining a skull fracture.  
Mental status examination showed that the veteran was well 
oriented, but either by intent or in reality, he had great 
difficulty recalling many things about the past year.  His 
mood was not significantly anxious or depressed.  He 
performed poorly on testing with proverbs and similarities.  
The examiner felt that the veteran consciously did not try.  
There were rather vague paranoid ideations, but nothing 
specific.  The veteran described vague auditory and visual 
misperceptions that he claimed were due to flashbacks, but 
the examiner was not convinced.  The examiner felt the 
veteran was testing reality adequately.  The possibility of 
malingering or manipulation could not be excluded.  There was 
no definite Axis I diagnosis.  Axis II diagnosis was mixed 
personality disorder manifested by borderline, avoidance, and 
explosive symptomatology.  There was much denial and possibly 
exaggeration of symptomatology.  

A VA outpatient record dated in September 1989 showed 
diagnoses of explosive behavior and major depression status 
post ECT. 

In October and November 1989, the veteran was hospitalized at 
the VA Medical Center in Wichita, then transferred to the VA 
Medical Center in Kansas City, and then transferred back to 
Wichita.  During the initial hospitalization at Wichita, he 
reported a history of diagnosis of PTSD, and it was noted 
that the date of diagnosis was questionable.

During the initial period of hospitalization at Wichita, the 
veteran was evaluated for high levels of anxiety, with a 
provisional diagnosis of questionable PTSD.  The psychiatric 
consultation report dated October 17, 1989, indicated that 
the veteran stated that he had been told he had PTSD.  He 
indicated that he was in Vietnam from 1960 to 1966 or 1961 to 
1965; he was not sure.  He stated that he had numerous 
responsibilities during service such as infantry, air corps, 
supply, military police, etc.  He stated that he could not 
remember if he was in battle, but he was exposed to many dead 
people.  He complained of violence, memory loss, and 
difficulty trusting people.  The examiner stated that the 
veteran did not meet the criteria for PTSD.  He definitely 
had an anxiety disorder.  His complaints of memory loss also 
warranted consideration of an organic component to his 
symptoms.  He was referred to the Vet Center for evaluation 
of PTSD.  Despite the lack of definitive diagnosis, the 
discharge summary from Wichita showed diagnosis of PTSD.

The hospital summary from Kansas City included a diagnosis of 
anxiety neurosis.  The veteran reported a psychiatric history 
of anxiety neurosis and PTSD.  However, he underwent another 
psychiatric evaluation at Kansas City, and the consultation 
report dated October 31, 1989, did not show diagnosis of 
PTSD.  It was noted that he "apparently carried a PTSD" 
diagnosis.  The examiner was unable to elicit a history 
consistent with PTSD secondary to the veteran's unwillingness 
to discuss it.  He indicated that he was not sure if he was 
in Vietnam.  Diagnosis was deferred.  The examiner stated 
that the veteran certainly had traits suggesting antisocial 
personality, but he did not meet the criteria.  He had PTSD 
by history with poor documentation and unwillingness to 
discuss symptoms.  A staff progress note dated in October 
1989 showed diagnoses of personality disorder, anxiety 
neurosis, and PTSD.  

In November 1989, he was transferred back to the VA Medical 
Center in Wichita for one day.  He complained of anxiety and 
was evaluated by the psychiatric department, and discharge 
diagnoses included anxiety neurosis/PTSD.  It was noted that 
he was offered placement in a PTSD program, but he refused.  
He was again hospitalized for two days in mid November 1989 
at the VA Medical Center in Augusta.  Discharge diagnoses 
included PTSD. 

In April 1990, the veteran had a personal hearing at the RO.  
He discussed his psychiatric symptoms.  His representative 
stated that the veteran was "tying" his PTSD "in with the 
skull fracture because they both occurred at Mount Fuji."  
The veteran stated that he also retrieved dead bodies from 
aircraft.

At his hearing, the veteran submitted a completed 
questionnaire concerning his PTSD claim.  He indicated that 
he was not a prisoner of war, and he did not assist in 
handling the wounded.  He stated that he did have to dig 
bodies out of aircraft and assisted in rescuing people from 
crashes in Japan.  He had not witnessed any civilian 
atrocities, and he was not wounded or injured during service.  
He had performed fire rescues for one year.  There had been 
casualties in his unit when flights returned from Vietnam, 
but he did not report any names or witnessing any events.  He 
denied that his unit was ever under direct attack or that he 
had served as a door gunner.  He denied participating in any 
combat flights.  He was never subjected to sniper attacks.  
He did not indicate service in Vietnam; he reported serving 
in Japan.  He indicated that his "stressor event" occurred 
in Japan, but he provided no additional details. 

In April 1990, the veteran was evaluated at the Vet Center 
for an assessment of PTSD.  He was referred from the VA 
Medical Center following his October 1989 hospitalization.  
The assessment had not been done at that time because the 
veteran was heavily medicated.  He complained of decreased 
interest, feelings of detachment or estrangement, sleep 
disturbances, survival guilt, memory impairment, intrusive 
thoughts, nightmares, depression, homicidal and suicidal 
thoughts, and hyperalertness.  It was noted that he was a 
poor historian for his "pre, during, or post experience to 
Vietnam," which the veteran attributed to a fall he had from 
a mountain while stationed overseas.  It was noted that he 
had a high score on the effects of his experience in Vietnam.  
No diagnosis was rendered. 

VA examination in August 1990 was not relevant to this claim.

In May 1993, the veteran underwent a VA psychiatric 
examination.  He indicated that he was trained in crash 
rescue and served in Japan and Taiwan.  He stated that his 
primary task was to tend to returning aircraft from Vietnam, 
many of which were shot up.  He stated that part of his job 
was to put out fires and rescue personnel.  He indicated that 
he was involved with 15-20 crashes and rescue efforts during 
his time overseas.  Many of these personnel were wounded, 
injured, and/or burned, and some were dead.  He again 
reported incurring a head injury.  The examiner detailed the 
veteran's past psychiatric history and diagnoses.  The 
veteran's complaints were consistent with those discussed 
above.  The examiner reviewed the claims file, including 
prior psychiatric evaluations and psychological testing.  
Diagnosis was depressive disorder, not otherwise specified.  
This was a tentative diagnosis, and it was indicated that 
dysthymia, PTSD, and organic affective disorder needed to be 
ruled out.  It was noted that the veteran claimed that he had 
PTSD and was very angry at "the system" for not recognizing 
his disorder.  The examiner noted that a diagnosis of Post-
Traumatic/Organic Disorder was considered in the past 
following the veteran's skull fracture, and it was found that 
his change of personality, forgetfulness, and lack of control 
of his anger could be organic in nature; however, this was 
ruled out on neuropsychological testing in 1986.  

In May 1993, the veteran underwent a VA social and industrial 
survey.  The claims file was available for review.  The 
veteran's complaints and his reported military and 
psychiatric history were consistent with that discussed 
above.  He stated that onset of his PTSD was in 1970 when he 
returned from service.  He stated that his wife and sister 
noted that he was completely different than the person he had 
been prior to service.  He quit a number of jobs for no 
reason, had a "bad attitude," was permanently angry, and 
seemed bitter and hard to get along with.  He stated that he 
obsessed about what happened overseas.  He reported intrusive 
thoughts concerning his crash rescue work and nightmares 
about wrecked planes, dead bodies, etc.  The veteran was 
difficult to interview and refused to discuss many issues.  
The examiner indicated that the symptoms he shared were 
characteristic of PTSD, but his military history was sketchy.  
"The records" indicated that he had been in Vietnam, but he 
had not.  The veteran stated that it was worse where he was 
than anyone who had served in Vietnam. 

A VA progress note dated in May 1993 showed diagnosis of 
PTSD.  However, it was merely a listing of the veteran's 
medical conditions, without any additional information.

In October 1993, the veteran underwent a VA psychiatric 
examination.  The examiner had only one claims file for 
review and indicated that an addendum would be completed when 
all files were received.  The veteran claimed that he had had 
three heart attacks since 1988 due to "the stress and 
harassment from the VA."  He claimed that he was in Vietnam 
and had PTSD, but that no records could be found of his 
service.  He also stated that he had not worked at all since 
1988 and was receiving "total and permanent disability" 
benefits from the Social Security Administration due to his 
nerves.  His complaints were consistent with those discussed 
above.  Upon examination, he was hostile because he thought 
that he was being discriminated against and harassed by VA.  
He was outwardly anxious and possibly depressed.  He 
complained of auditory and visual hallucinations associated 
with his flashbacks.  After receipt of the additional claims 
file, the Axis I diagnosis was major depression and alcohol 
abuse.  Axis II diagnosis was mixed personality disorder 
manifested by explosive, paranoid, and schizoid features.  It 
was indicated that no mention of symptoms referable to PTSD 
was made in the November and December 1989 hospitalization 
reports.

VA examinations in 1996 showed no information pertinent to 
this claim.

In May 1997, the veteran underwent a VA psychiatric 
examination.  Diagnosis was adjustment disorder with anxiety 
secondary to medical problems.  The veteran discussed his 
respiratory and heart conditions and indicated that these had 
been a source of "considerable anxiety."  Other VA 
examinations in 1997 showed no information pertinent to this 
claim.

In September 1997, the veteran underwent a VA psychiatric 
examination.  The examiner stated that the five-volume claims 
file was available, and the examination report was based on a 
review of the claims file and on individual evaluation of the 
veteran.  The examiner reviewed the record and stated that it 
was apparent that the veteran had given conflicting stories 
as to aspects of his military career.  During this 
examination, he stated that he was a rifleman, but he was not 
involved in any combat situations.  It was noted that he had 
told prior examiners that he served in Vietnam, but he 
currently denied such service.  He again reported a history 
of falling off Mount Fuji while in the military and receiving 
a simple skull fracture.  From information obtained from the 
veteran, he did not appear to have any sequelae from that 
skull fracture.  

The examiner detailed the veteran's past psychiatric history 
and the history of his present illness.  The veteran was 
ambiguous about prior psychiatric hospitalizations and 
reported being in a locked ward and told that he was "nuts" 
and "violent."  He denied ever having any psychiatric 
problems and stated that VA had done this to punish him.  He 
stated that VA had been "out to get him" for the last 18 
years and refused to give him compensation.  He denied any 
further psychiatric history, although this was clearly 
incongruent with the information in the claims file.  He 
strongly denied any current psychiatric problems and denied 
ever being violent.  He denied any anhedonia and indicated 
that he got along well with people.  He denied any symptoms 
of depression.  When asked why he was taking psychiatric 
medications, he stated that he was anxious because several 
relatives had recently died.  

The mental status examination showed that the veteran was 
alert and oriented.  Mood was good, but affect was angry.  
His speech was normal, and thought processes were logical and 
coherent.  He did appear somewhat paranoid and suspicious 
about VA.  He denied any auditory or visual hallucinations, 
delusions, and suicidal or homicidal ideas.  Memory was 
grossly intact.  

The examiner stated that an intensive and exhaustive review 
of the five claims files was conducted.  A summary of the 
pertinent information was discussed.  The examiner expressly 
stated that if an incident or examination was not included in 
the summary, it did not mean that it was not evaluated or 
considered.  The examiner's summary of the evidence of record 
was consistent with the above factual background.  The 
examiner stated that there were many discrepancies in the 
diagnoses and various reports.  It appeared that the veteran 
had given different information and told different stories 
during each of his evaluations.  There were records showing a 
reported history of serving in Vietnam and being a Vietnam 
veteran.  During the current examination, he denied being in 
Vietnam.  He had a history of alcohol abuse, conversion 
reaction, and ECT.  During the current examination, he denied 
having any psychiatric history.  

Several things were, however, clear and consistent throughout 
the evidence.  The veteran had been seen throughout as being 
very angry and almost paranoid about VA.  He also had been 
seen throughout as having personality disorders.  These 
things had been agreed upon even though his presentation of 
other signs and symptoms had changed.  Even though a 
diagnosis of PTSD was of record, the examiner could find 
nothing to substantiate a PTSD diagnosis.  Some of the 
doctors that had evaluated the veteran in the past were 
specialists in PTSD evaluation and treatment, and these 
doctors had not given a diagnosis of PTSD.  The examiner's 
diagnoses were anxiety disorder secondary to general medical 
condition; history of alcohol abuse; probable history of 
conversion reaction, depression, and depression requiring 
ECT; and personality disorder, not otherwise specified.  

VA examination in 1999 contained no information pertinent to 
this claim.

II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

The veteran has failed to satisfy the first element of a 
well-grounded claim for service connection for PTSD.  As the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has 
held, there must be a clear, unequivocal diagnosis of PTSD 
for a valid service connection claim.  Cohen, 10 Vet. 
App. 128; see also 38 C.F.R. § 3.304(f) (1999).  In applying 
this analysis to the facts in Cohen, the Court also referred 
to an undisputed diagnosis of PTSD as establishing the 
current disability as a matter of law.  Cohen at 144 
(emphasis added).  Despite the veteran's contentions, none of 
his medical records show a substantiated diagnosis of PTSD.

Unless the evidence shows the contrary, a diagnosis of PTSD 
by a mental health professional is presumed to have been made 
in accordance with the applicable diagnostic criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressors.  Cohen at 140-142.  In this case, the 
evidence does not show a clear, unequivocal, and undisputed 
diagnosis of PTSD.  Every diagnosis of PTSD that is of record 
is unsubstantiated and clearly not made by a mental health 
professional.

The Board has thoroughly reviewed the medical evidence of 
record.  The following medical records show diagnosis of 
PTSD:  VA discharge summaries from hospitalizations in 
October and November 1989 and a VA progress note dated in May 
1993.  These records are not sufficient to establish that the 
veteran actually has PTSD for the following reasons.  In this 
case, every single medical record that contains a diagnosis 
of PTSD is unsubstantiated.  The October and November 1989 
discharge summaries showed diagnosis of PTSD based on the 
veteran's reported history of having received such a 
diagnosis.  However, he was provided psychiatric evaluations 
during those periods of hospitalization, and it was 
determined that he did not meet the criteria for diagnosis of 
PTSD.  Despite those findings by competent medical 
professionals, the PTSD diagnosis was inaccurately recorded 
on the discharge summaries.  Since a diagnosis of PTSD was 
expressly ruled-out during those periods of hospitalization, 
the mere recording of such a diagnosis on the discharge 
summary does not amount to a diagnosis rendered by a medical 
professional.  The VA examiner in 1993 reviewed the 1989 
hospitalization records and indicated that none of these 
reports showed any symptoms indicative of PTSD.

The May 1993 progress note merely included a diagnosis of 
PTSD in a list of the veteran's medical conditions.  No 
psychiatric evaluation was conducted at that time, and there 
is none of record supporting that diagnosis.  Again, this was 
listed based on the veteran's report of his medical 
disorders, and it was not a diagnosis made by a medical 
professional.

Other medical records suggested the possibility of PTSD, but 
did not diagnose it as being present.  The only other 
references to PTSD in the record were the VA examination in 
1993 where the examiner stated that PTSD needed to be ruled-
out and the 1993 social and industrial survey where the 
social worker indicated that the veteran had symptoms 
characteristic of PTSD.  

The veteran has been provided several comprehensive VA 
psychiatric examinations and has undergone numerous 
psychological and psychiatric evaluations.  On every occasion 
where he has reported his psychiatric symptoms and his 
alleged stressors, medical professionals have concluded that 
diagnosis of PTSD was not warranted.  There is no medical 
evidence in this case showing a diagnosis of PTSD by a 
medical professional based on the veteran's reported 
experiences.  As discussed above, every medical record 
showing diagnosis of PTSD contains no information concerning 
his stressors, and, in every evaluation or examination 
wherein the veteran discussed his alleged stressors, a 
diagnosis of PTSD was not rendered.  As the 1997 VA examiner 
concluded, there is no substantiation in the record for any 
diagnosis of PTSD.

The Board is cognizant of the veteran's allegation that he 
has PTSD as a result of his military experiences.  Even 
accepting his statements as true, he cannot meet his initial 
burden under 38 U.S.C.A. § 5107(a) by simply presenting his 
own opinion.  He does not have the medical expertise to 
render a probative opinion as to medical diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, the Board concludes that the veteran's claim for 
service connection for PTSD is not well grounded.  Until he 
establishes a well-grounded claim, VA has no duty to assist 
him in developing facts pertinent to the claim, including 
providing him additional medical examinations at VA expense.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.326(a) 
(1999) (VA examination will be authorized where there is a 
well-grounded claim for compensation); see Morton v. West, 12 
Vet. App. 477 (1999) (VA cannot assist a claimant in 
developing a claim that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
RO has obtained all treatment records referenced by the 
veteran, and he has undergone numerous psychiatric 
examinations.  

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claim is plausible, the 
claim for service connection must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

